Exhibit 10.14

LOGO [g24850ex1014_page1.jpg]

Tax Invoice

( For Supplier )

Serial No.

SUPPLIER

Taxpayer Identification Number

220-86-72121

Name of Company

e-Smart Korea, Inc.

Name

Mary Grace

Address

642-9, Songchon B/D 9F., Yeoksam-Dong, Gangnam-Gu, Seoul

Type of Business

Manufacturing Service

Item

Electronic Card, Electronic Card R&D

RECEPIENT

Taxpayer Identification Number

220-86-27344

Name of Company

NanoThink Co., Ltd.

Name

Hwa Jong Oh

Address

90-1 Chulsan B/D 3rd Fl., Samsung-Dong, Kangnam-Gu, Seoul, Korea

Type of Business

Service Whole-Sale Retail

Item

Software Development & Supply, Credit Card

Date

September 25, 2008

Supplied Price

Three Hundred Thousand Won (KRW 300,000)

Tax

Thirty Thousand Won (KRW 30,000)

Remark

Date

September 25, 2008

Item

RF I AM Card

Specification

Qty

10

Unit Price

30,000

Price

300,000

Tax

30,000

Remark

Total Price

330,000

Cash

Check

Bill

The amount has been duly charged.